Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-14, 17-20, 25 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,786,503 B2 in view of. Lonardo et al; (“Nonalcoholic fatty liver disease: A precursor of the metabolic syndrome,” Digestive and Liver Disease, 2015, Vol. 47, pp 181-190), Yki-Jarvinen (“Non-alcoholic fatty liver disease as a cause and a consequence of metabolic syndrome,” The Lancet Diabetes & Endocrinology, 2014, Vol. 2, issue 11, pp 901-910). 
 ‘503 claims a composition comprising 
    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale
and menthol (an anti-obesity drug), and method of using the same for inducing the beiging of adipocytes and/or for treating obesity, prediabetes, type II diabetes, and/or dyslipidemia. 
‘503 does not claim expressly that the treated patients have fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH).
However, Lonardo et al., teach there is an association of nonalcoholic fatty liver disease with either type 2 diabetes mellitus or metabolic syndrome, suggest that nonalcoholic fatty liver disease precedes the development of both conditions, and NAFLD is frequently associated with constellation of clinic-laboratory features that comprise metabolic syndrome. Lonardo et al. showed that data supports that the presence of NAFLD is intimately linked with the metabolic syndrome, including T2D, or NAFLD is a precursor of the metabolic syndrome. Moreover, NAFLD is a strong determinant for the future development of the metabolic syndrome. This is likely to occur as a result of its being a key factor associated with insulin resistance in naturally occurring conditions in humans. See, the abstract, and introduction at page 181 and conclusion section, pages 185-186. Yki-jarvinen discloses that “Patients with metabolic syndrome frequently have an increase in fat (triglyceride) accumulation in the liver and hepatic insulin resistance.” (See, page 901, the left column). “NAFLD and metabolic syndrome overlap in many respects including the spectrum of diseases that they predict, and the fact metabolic syndrome is also an important predictor of NASH. NAFLD also predicts both type 2 diabetes and cardiovascular disease” (page 902, the left column). Yki-jarvinen further discloses that obesity is one of the major cause of NAFLD and metabolic syndrome, and weight loss rapidly reverse both NAFLD and hepatic insulin resistance. (page 904, the right column). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the composition containing the lyn kinase modulators for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD.
A person of ordinary skill in the art would have been motivated to employ the composition containing the lyn kinase modulators for treating patients of obesity, dyslipidemia, type II diabetes, who . 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Reaume et al. (US 8,835,448 B2, IDS), in view of Lonardo et al; (“Nonalcoholic fatty liver disease: A precursor of the metabolic syndrome,” Digestive and Liver Disease, 2015, Vol. 47, pp 181-190), Yki-Jarvinen (“Non-alcoholic fatty liver disease as a cause and a consequence of metabolic syndrome,” The Lancet Diabetes & Endocrinology, 2014, Vol. 2, issue 11, pp 901-910). 
Reaume et al. teach the employment of the compounds recited herein, or compounds of general formulas I-VII as disclosed in columns 3-4 therein, as lyn kinase modulators for treatment and/or prevention of dyslipidemias, dyslipoproteinemias, glucose metabolism disorders, metabolic syndrome (i.e., Syndrome X), PPAR-associated disorders, type II diabetes, obesity, inflammation, etc. Expressly disclosed lyn kinase modulators include: 
    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
.  See, particularly, col. 2, line 18 to col. 5, line 6 and the figures. Note, compounds of formulas I-VI in Reaume et al. are the same as those recited in claims 1, 10, 17, 20, 21, and 24, respectively. The treatment is carried out by 
Reaume et al. do not teach expressly that the treated patients have fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH).
However, Lonardo et al., teach there is an association of nonalcoholic fatty liver disease with either type 2 diabetes mellitus or metabolic syndrome, suggest that nonalcoholic fatty liver disease precedes the development of both conditions, and NAFLD is frequently associated with constellation of clinic-laboratory features that comprise metabolic syndrome. Lonardo et al. showed that data supports that the presence of NAFLD is intimately linked with the metabolic syndrome, including T2D, or NAFLD is a precursor of the metabolic syndrome. Moreover, NAFLD is a strong determinant for the future development of the metabolic syndrome. This is likely to occur as a result of its being a key factor associated with insulin resistance in naturally occurring conditions in humans. See, the abstract, and introduction at page 181 and conclusion section, pages 185-186. Yki-jarvinen discloses that “Patients with metabolic syndrome frequently have an increase in fat (triglyceride) accumulation in the liver and hepatic insulin resistance.” (See, page 901, the left column). “NAFLD and metabolic syndrome overlap in many respects including the spectrum of diseases that they predict, and the fact metabolic syndrome is also an important predictor of NASH. NAFLD also predicts both type 2 diabetes and cardiovascular disease” (page 902, the left column). Yki-jarvinen further discloses that obesity is 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the composition containing the lyn kinase modulators of Reaume et al. for treating patients of metabolism disorders, metabolic syndrome (i.e., Syndrome X), type II diabetes, who have also been diagnosed as having NAFLD, or patients who have been diagnosed with NAFLD, but have not yet developed into metabolic syndrome or type II diabetes.
A person of ordinary skill in the art would have been motivated to employ the lyn kinase modulators of Reaume et al. for treating patients of metabolism disorders, metabolic syndrome (i.e., Syndrome X), type II diabetes, who have also been diagnosed as having NAFLD, or patients who have been diagnosed with NAFLD, but have not yet developed into metabolic syndrome or type II diabetes because treatment of the components of metabolic syndrome, such as obesity, dyslipidemias, have been also known to be beneficial for NAFLD. Further, since NAFLD has been known as indicator/risk factor of metabolic syndrome, one of ordinary skill in the art would have been motivated to treat patients having NAFLD with the Lyn kinase modulators herein for preventing the further development of metabolic syndrome, as the Lyn kinase modulators have been known for preventing the development of metabolic syndrome.
Claims 1-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Reaume et al. (US 10,786,503 B2), in view of Lonardo et al; (“Nonalcoholic fatty liver disease: A precursor of the metabolic syndrome,” Digestive and Liver Disease, 2015, Vol. 47, pp 181-190), Yki-Jarvinen (“Non-alcoholic fatty liver disease as a cause and a consequence of metabolic syndrome,” The Lancet Diabetes & Endocrinology, 2014, Vol. 2, issue 11, pp 901-910). 

Reaume et al. teach a composition comprising the Lyn kinase inhibitors herein and a TRPM8 agonist (an anti-obesity agent) and method of using the same for inducing the beiging of adipocytes and/or for treating obesity, prediabetes, type II diabetes, and/or dyslipidemia. Expressly disclosed lyn kinase modulators include: 
    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
. See, particularly, the abstract, col. 1, lines 10-125, col. 2, line 15 to col. 3, line 42, cols. 21-22, and the claims.
Reaume et al. do not teach expressly that the treated patients have fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH).
However, Lonardo et al., teach there is an association of nonalcoholic fatty liver disease with either type 2 diabetes mellitus or metabolic syndrome, suggest that nonalcoholic fatty liver disease precedes the development of both conditions, and NAFLD is frequently associated with constellation of clinic-laboratory features that comprise metabolic syndrome. Lonardo et al. showed that data supports that the presence of NAFLD is intimately linked with the metabolic syndrome, including T2D, or NAFLD is a precursor of the metabolic syndrome. Moreover, NAFLD is a strong determinant for the future development of the metabolic syndrome. This is likely to occur as a result of its being a key factor associated with insulin resistance in naturally 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the lyn kinase modulators of Reaume et al. for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD.
A person of ordinary skill in the art would have been motivated to employ the lyn kinase modulators of Reaume et al. for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD because treatment of obesity, dyslipidemias, have been also known to be beneficial for NAFLD. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627